— In a support proceeding pursuant to article 4 of the Family Court Act, petitioner appeals from (1) stated portions of an order of the Family Court, Westchester County, entered July 13, 1978, which, inter alia, directed a hearing on an application for arrears in support payments and (2) a further order of the same court entered October 23, 1978, which denied a motion to reargue. Appeal from order entered October 23, 1978, dismissed, without costs or disbursements. Petitioner’s application was properly considered as a motion to reargue and no appeal lies from an order denying reargument. Appeal from order entered July 13, 1979, dismissed, without costs or disbursements. This order does not constitute an order of disposition and, therefore, no appeal may be taken as of right (see Family Ct Act, § 1112). Nor on the instant record would we be inclined to grant permission to appeal. Suozzi, J. P., O’Connor, Rabin and Shapiro, JJ., concur.